t c memo united_states tax_court allen burditt ii and sarah maunee s burditt petitioners v commissioner of internal revenue respondent docket no filed date kenneth a love for petitioners carol b mcclure and andrew m tiktin for respondent memorandum findings_of_fact and opinion gale judge respondent determined the following deficiencies addition_to_tax and accuracy-related_penalties for the taxable years and addition_to_tax penalty year deficiency sec_6651 a sec_6662 b dollar_figure --- dollar_figure big_number dollar_figure big_number big_number --- big_number after concessions the remaining issues for decision are whether amounts received by petitioners in pursuant to settlement agreements were damages received on account of personal injuries under sec_104 and whether petitioners are liable for a sec_6662 penalty for findings_of_fact some of the facts have been stipulated and are so found we incorporate by this reference the stipulation of facts the first supplemental stipulation of facts and the attached exhibits at the time of the filing of their petition petitioner allen burditt ii resided in houston texas and petitioner sarah maunee s burditt resided in sante fe new mexico hereinafter we shall refer to petitioner allen burditt ii as petitioner or mr burditt and references to petitioners are to allen burditt ii and sarah maunee s burditt from through petitioner was the president of carancahua resources inc cri a texas corporation and petitioners held a controlling_interest in the corporation that owned percent of cri's stock in cri acquired the lease unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure covering a previously completed oil_and_gas well and obtained authorization to reenter the well before perforating the well cri needed certain items to complete the well including a packer a packer is an expandable device that is run either in an open well in a cased hole or in tubing to counteract pressure exerted by underground oil_and_gas and prevent such fluids from flowing vertically cri purchased the packer from lindsey completion services inc lindsey the lindsey packer did not function effectively on date after attempts to obtain a pressure test of its seals were unsuccessful the lindsey packer was removed from the well lindsey then provided a replacement packer which was placed in the well on date cri perforated the well pincite a m at approximately a m the well developed a gas leak at the wellhead which indicated that high pressure was being exerted from the production zone below as a result of this leak gas and liquid began escaping into the atmosphere in an uncontrolled manner a condition referred to as a blowout the well emitted large quantities of gas and oil placing the lives of the to workers in the surrounding area as well as mr burditt’s at imminent risk due to the possibility that a spark from static a wellhead is the portion of the well above ground that seals the top of the well onto the surface casing or conductor pipe electricity would ignite the oil_and_gas cri ordered four truck loads of heavy mud which is used to contain uncontrolled wells by pumping it into the well bore to offset the pressure of the escaping oil_and_gas cri also contacted a company that had the necessary tools and equipment to pump the heavy mud to control the well but after surveying the scene that company’s manager decided it was too dangerous and departed with his crew cri then telephoned halliburton services inc halliburton and halliburton personnel agreed on the phone to control the well halliburton personnel arrived at the well site at approximately p m however halliburton’s supervisory employee in charge at the well site mr ken weitzel refused to allow halliburton’s employees or equipment to get any closer than approximately yards from the wellhead as a result mr burditt and volunteers from the other work crews had to assemble the pipeline from halliburton’s equipment to the wellhead mr burditt and the volunteers had to do this while being simultaneously sprayed by the erupting oil_and_gas which was so cold that it caused gloves to freeze and by hoses of fresh water to reduce the risk of ignition it took approximately to minutes to perform the hookup task under these conditions when the hookup was completed mr weitzel then refused to start pumping the heavy mud until mr burditt could produce a check for dollar_figure which amount halliburton believed cri owed it for past services a cri employee wrote a personal check in that amount and halliburton started pumping the heavy mud soon thereafter mr weitzel demanded a corporate check from cri which petitioner could not produce at that time although the well had not been controlled mr weitzel ordered the pumps stopped mr weitzel forced petitioner to hand over his car keys and wallet and to sign over his residence on a handwritten document prepared by mr weitzel before he agreed to start pumping again mr weitzel stopped and started pumping twice more starting only after first demanding a check for dollar_figure brought by mrs burditt on cri's behalf and then after forcing petitioner to sign an indemnity agreement that halliburton had delivered to its employees at the well site in each instance the pumping was stopped by mr weitzel when the intensity of the oil_and_gas eruption had lessened and the pumps remained off until the intensity of the eruption had resumed significantly the indemnity agreement contained language releasing halliburton from all liability stemming from contractual negligence or strict_liability claims that cri could assert relating to halliburton's efforts to control the well eventually halliburton completed the pumping and killed the well in date cri and petitioner as joint plaintiffs filed a lawsuit in the district_court of jefferson county texas naming various defendants including lindsey and halliburton in the original petition cri alleged that lindsey provided defective equipment and services cri also claimed that lindsey's actions caused a blowout at the well and as a result cri but not petitioner individually suffered significant economic damages the petition did not state any claims against lindsey that were personal to petitioner with respect to halliburton however the petition did assert claims that were personal to petitioner cri and petitioner alleged that halliburton entered into an agreement to provide emergency services at the well site and then ceased the performance of its obligations under their agreement thereby contributing to the damage of the well the petition claimed that these actions by halliburton caused both cri and petitioner economic damages and in addition caused petitioner severe embarrassment and mental anguish cri and petitioner subsequently filed first second third and fourth amended petitions in date date date and date respectively mr burditt's allegations in his personal capacity against halliburton did not change in the amended petitions however certain of the amended petitions did contain new allegations of personal injury in the second and third amended petitions an unidentified plaintiff ’-- that is either petitioner or cri--alleged a claim under the texas deceptive trade practice act - consumer protection act tex bus com code sec dollar_figure vernon against lindsey subseguently the fourth amended petition alleged that plaintiffs --that is both petitioner and cri--suffered mental anguish torment and heartache lindsey filed a motion to strike the fourth amended petition because it was filed days late under the trial court's docket control order the trial_court granted this motion and struck the fourth amended petition in date in the second and third amended petitions cri and petitioner claimed dollar_figure million in actual damages and dollar_figure million in punitive_damages lindsey and cri and petitioner retained expert witnesses to give testimony regarding the economic damages resulting from the well blowout an expert for cri and petitioner estimated the total losses as a result of damage to the well and lost production capacity at a present_value of more than dollar_figure million in march of an expert for lindsey concluded that the well had never been commercially viable no experts were retained to testify with respect to personal injuries of petitioner however cri and petitioner did take the deposition of at least five eyewitnesses to halliburton's actions at the blowout neither lindsey or halliburton deposed petitioner on or about date halliburton served cri and petitioner with interrogatories to which they jointly responded the interrogatories and responses included the following please state all facts which support your contention that halliburton’s actions contributed to damage the davis no well answer a deep hackberry well is an extremely volatile situation which requires precise control when this well blew-out the damage was being done to well formation on a continuous basis the longer the damage was allowed to continue the greater the damage would be since halliburton could have controlled the well very quickly had it performed its obligations as promised the damage which was done to the formation may very well have been minimized if not eliminated accordingly halliburton’s failure to control the well in an expeditious and professional manner probably contributed to the full extent of the damage that occurred to the formation please state the damages you allege were caused by halliburton setting out each element and describe how you claim it is related to anything done by halliburton please state specifically the amount you allege against halliburton answer the well formation was damaged and ultimately the well was incapable of producing from the formation originally perforated therefore the cost of drilling a new well will have to be incurred however that may not result in restoration of production cri and allen burditt owned a significant interest in the well prior to the blow-out as a result of the blow-out and the cost overruns that necessarily follow it they were required to sell a significant part of their interest in the well thus they have forever lost the value of the production in place which they now cannot recover the amount of this production is presently being calculated but is in excess of dollar_figure the cost of drilling another well is in excess of dollar_figure on or about date halliburton filed a motion for summary_judgment against cri halliburton asserted that the indemnity agreement signed by mr burditt acting on cri's behalf precluded cri from holding halliburton liable for damage to cri's property as a result of halliburton's negligence or strict_liability on date the trial_court granted halliburton's summary_judgment motion against cri leaving only petitioner's personal claims against halliburton pending before that court subsequently cri perfected an appeal of the order granting halliburton's motion for summary_judgment oral arguments with respect to the appeal were set for date on or about date lindsey filed a motion for summary_judgment against cri and petitioner the motion asserted that petitioner had no personal claims against lindsey a claim which petitioner and cri did not contest in their response to the motion the trial_court denied lindsey's motion a mediation session to address the claims of cri and petitioner against lindsey and halliburton was set for date in their mediation submission cri and petitioner focused almost exclusively on the legal grounds for holding lindsey liable for the damages to the well formation their submission did not mention the events surrounding the efforts to control the blowout or otherwise make any reference to halliburton except to -- - note that a previous halliburton settlement offer was rejected at mediation lindsey made a settlement offer that the plaintiffs did not accept nor did the plaintiffs settle any of their claims against halliburton subsegquently lindsey submitted a trial brief that did not address any personal injury claims but rather focused exclusively on the law pertaining to cri's economic claims against lindsey prior to trial petitioner contacted lindsey's counsel expressing an interest in accepting the previously refused settlement offer by lindsey negotiations ensued and petitioner for himself and on behalf of cri agreed to settle all claims against lindsey for dollar_figure the settlement amount was agreed between lindsey’s counsel and petitioner without any discussion of an allocation of an amount to any of the specific claims of petitioner or cri a provision was added to the written settlement agreement at petitioner’s behest which provided for the purposes of allocating damages between cri and burditt in the settlement of this action five hundred thousand and no dollars dollar_figure shall be credited to mr burditt individually for mental anguish pain and suffering damage to his reputation and loss of good will and fifty thousand and no dollars dollar_figure to cri for damages to good will and damage to loss of business reputation petitioner had instructed the attorney representing him and cri in connection with the settlement to make sure that the settlement document contained the proper personal injury language the attorney consulted with a certified_public_accountant to obtain the precise wording lindsey’s counsel did not negotiate over the terms of the allocation or object to its inclusion in the agreement the settlement agreement was executed on date on date lindsey's insurer wrote a check payable to cri and petitioner in the amount of dollar_figure and a check payable to their attorney in the amount of dollar_figure petitioners split the dollar_figure check into money orders in the amounts of dollar_figure and dollar_figure payable to petitioner and cri respectively while taking the remainder in cash petitioners deposited both of the money orders into mrs burditt's personal bank account subsequent to the failed mediation petitioner also contacted halliburton through its counsel to explore settlement previously halliburton’s outside counsel handling the litigation had discussed settlement with an in-house lawyer at halliburton the outside counsel outlined his views on settlement ina letter to the in-house counsel dated date in that letter outside counsel expressed his view that the trial court’s granting of summary_judgment in favor of halliburton would probably be reversed on appeal with respect to the gross negligence and intentional tort allegations with a remand for a jury trial on those allegations the letter stated since the alleged damaging conduct ie turning off the pumps was intentional conduct it is my opinion that we have some exposure for whatever damages resulted from the delay the letter then cited the substantial expense of obtaining expert testimony to counter petitioner’s and cri’s expert witness's evaluation of the well's value and the additional legal work in trying the case the letter recommended settling the case for dollar_figure or less characterizing this as a cost of defense settlement the in- house lawyer at halliburton used this letter to obtain settlement authority in the amount of dollar_figure counsel representing petitioner and cri sent a proposed settlement agreement to halliburton's counsel which allocated the entirety of a proposed settlement of dollar_figure to petitioner individually for mental anguish pain and suffering damage to his reputation and loss of good will with no allocation to cri halliburton's counsel responded by returning the proposed agreement after changing the settlement amount to dollar_figure and deleting the language allocating it to petitioner individually for personal injury claims halliburton's counsel deleted the allocation language because he was concerned that cri might later be able to disavow the settlement based on absence of consideration if the settlement proceeds were allocated entirely to petitioner counsel for cri and petitioner nevertheless insisted on the allocation language as originally proposed halliburton’s counsel relented after concluding that since halliburton had been granted summary_judgment on cri’s claims cri’s agreement to dismiss its appeal of the summary_judgment order would make it final thus foreclosing any reassertion of cri’s claims on date the parties executed a settlement agreement under which halliburton paid dollar_figure in exchange for cri’s and petitioner’s dismissal of all actions against halliburton the allocation language included in the halliburton settlement agreement which was modeled after the language previously used in the lindsey settlement agreement stated for the purposes of allocating damages between cri and burditt in the settlement of these actions two hundred thousand and no dollars dollar_figure shall be credited to mr burditt individually for mental anguish pain and suffering damage to his reputation and loss of good will on date the petitioners deposited halliburton's check in the amount of dollar_figure payable to both cri and petitioner in mrs burditt's personal bank account opinion the controversy in this case centers on the tax treatment of the lindsey and halliburton settlement payments that petitioner received in petitioners contend that the settlement payments were received on account of mr burditt’s personal injuries and are therefore excludable from gross_income under sec_104 respondent counters that petitioners are not entitled to exclude the settlement payments from gross_income under sec_104 because neither lindsey or halliburton intended to compensate petitioner for personal injuries sec_61 provides that gross_income includes all income from whatever source derived while sec_61 broadly applies to any accession to wealth statutory exclusions from income are narrowly construed see 515_us_323 504_us_229 348_us_426 one such statutory exclusion appears in sec_104 which excludes from gross_income damages received on account of personal injuries or sickness whether by suit or agreement damages received are excludable from gross_income under sec_104 if the underlying action was based on tort or a tort type claim and the amounts received were paid on account of and to compensate for personal injuries or sickness see commissioner v schleier supra pincite sec_1 104-l1 c income_tax regs the primary characteristic of a tort type claim is the availability of compensatory remedies which are traditionally evidenced by a broad range of damages to compensate the plaintiff ‘fairly for injuries caused by the violation of his legal rights ’ commissioner v schleier supra pincite quoting united_states v burke supra pincite amounts -- - received on account of a personal injury claim traditionally involve payment for harms such as pain and suffering emotional distress harm to reputation or other consequential damages see united_states v burke supra pincite when determining the tax consequences of an amount_paid in settlement of a suit it is the nature of the underlying claim not its validity that determines whether the payment was received on account of personal injuries see id pincite 111_tc_305 87_tc_1294 affd 848_f2d_81 6th cir 76_tc_116 affd without published opinion 676_f2d_682 1st cir in seeking the nature of the underlying claim the court should consider in lieu of what were the damages awarded ’ 102_tc_116 citing 144_f2d_110 lst cir affg 1_tc_952 emphasis added whether the nature of the underlying claim is for a tort type personal injury is a question of fact which is determined by considering the settlement agreement in light of all the facts and circumstances including the allegations made in the state court proceedings the evidence marshaled the arguments made by the parties and the intent of the payor of the settlement see robinson v commissioner supra pincite paramount to this inquiry is the payor's intent in -- - making the settlement payment see 349_f2d_610 10th cir affg tcmemo_1964_33 robinson v commissioner supra pincite any one of these factors may be either persuasive or ignored see threlkeld v commissioner supra pincite if the settlement agreement expressly allocates the settlement between tort type personal injury damages and other damages it will be respected for tax purposes to the extent that the parties entered into the agreement in an adversarial context at arm's length and in good_faith see robinson v commissioner supra pincite express allocations ina settlement agreement are respected if the parties are adversarial with respect to those allocations and not merely adverse as to the total sum of the settlement see robinson v commissioner supra the determination of whether the parties are adversarial for this purpose is a question of fact see 70_f3d_34 5th cir affg in part revg in part on another ground and remanding 102_tc_116 in their reply brief petitioners assert for the first time that any testimony contradicting the express language of the settlement agreement contravenes the parol evidence rule and therefore should be disregarded because this contention was not timely raised we shall not consider it lindsey settlement the notice_of_deficiency determined that petitioners must include the entire dollar_figure lindsey settlement in gross_income respondent now concedes that petitioners need only include dollar_figure of the settlement amount and not the dollar_figure paid to petitioner’s and cri’s attorneys respondent contends that petitioners received the dollar_figure as a constructive_dividend from cri because lindsey's intent in settling the suit was to compensate cri for economic damages petitioners concede that dollar_figure of the dollar_figure was taxable_income to them as a constructive_dividend from cri we thus address whether petitioners may exclude from gross_income the remaining dollar_figure they received pursuant to the lindsey settlement agreement a allocation in the settlement agreement the lindsey settlement agreement allocates dollar_figure of the settlement to cri and the remaining dollar_figure to petitioner individually for mental anguish pain and suffering damage to his reputation and loss of good will petitioners argue that the allocation in the lindsey settlement agreement is controlling for tax purposes because an express allocation is the most important factor in determining the effect of a settlement and because the parties were adversarial when the agreement was executed respondent contends that the written allocation should be disregarded because it was not adversarial or made at arm's -- - length was entirely tax-motivated and did not accurately reflect the claims at issue in the lawsuit we agree with respondent the record in this case makes clear that the parties to the lindsey settlement were not adversarial with respect to allocations made in the settlement agreement the record amply demonstrates that lindsey was not concerned with how the settlement proceeds were allocated between the various claims asserted against it in the lawsuit lindsey's attorney testified that he did not care how the proceeds were allocated his only concern was a release of all claims lindsey's attorney testified that there was no negotiation of the terms of the allocation and there is no evidence in the record to suggest otherwise petitioner argues in effect that the allocation was the product of an adversarial process because lindsey and petitioner and cri were adversaries ina lawsuit which had not been settled prior to reaching agreement on the allocation petitioner distinguishes the instant case from the facts in robinson v commissioner supra where the parties to the lawsuit had signed an agreement covering the amount of the settlement prior to agreeing on an allocation we believe petitioner misconstrues the requirement that allocations in settlement agreements be adversarial there is nothing in our opinion in robinson or the affirmance by the court_of_appeals for the fifth circuit to suggest that the prior agreement as to the settlement amount was critical to the finding that the allocations at issue were not adversarial our finding in robinson was based upon a number of facts and circumstances which are also present in this case parallels include testimony from the payor's attorney that the parties were not adverse as to the allocation language that the allocation language was unilaterally drafted by the payee and that the allocation language was not drafted until after the issue of the amount of settlement had been decided the record in this case does not show that any negotiation over the specifics of the allocation occurred it is also clear in this case as in robinson that the allocation language sought by petitioner was entirely tax- motivated petitioner instructed the attorney representing him in the settlement negotiations to make sure he inserted the proper personal injury language so that proceeds could be received free of tax the attorney consulted an accountant for this purpose who provided boilerplate language finally as in robinson the allocation language does not reflect the realities of the settlement for example the allocation is made to petitioner for inter alia damage to his reputation and loss of goodwill however nowhere in the - - pleadings or elsewhere in the record of the underlying litigation did petitioner claim such damage as a result of lindsey’s actions based on the foregoing we find that the allocation in the lindsey settlement agreement was not the product of adversarial negotiation and thus we disregard it b nature of the underlying claim having disregarded the express allocation we must examine the facts and circumstances surrounding the settlement to determine in lieu of what the damages were paid robinson v commissioner t c pincite petitioners contend that mr burditt had a mental anguish claim against lindsey which lindsey paid to settle the record does not support this contention mr burditt did not assert any claims in his individual capacity against lindsey in the original and first amended petitions the intent of the second and third amended petitions with respect to any individual claims by mr burditt for mental anguish was ambiguous the second and third amended petitions assert a claim under the texas deceptive trade practice act - consumer protection act dtpa and petitioners argue that recoveries for mental anguish claims are permitted under the dtpa however it is not clear from the language in the pleadings whether mr burditt or cri is asserting the dtpa claim this ambiguity is resolved in the fourth amended petition which makes clear that both plaintiffs --1 e cri and mr burditt---are asserting claims under the dtpa and expressly claims for the first time damages for mental anguish torment and heartache however the fourth amended petition was struck by the trial_court as untimely and any reinstatement of this pleading was speculative moreover it was lindsey's attorney's opinion that the fourth amended petition would not be reinstated the lack of clarity in the pleadings was reflected in lindsey's attorney's understanding of the claims that lindsey was defending against although lindsey's attorney acknowledged that the blowout could have resulted in personal injuries he testified that in his opinion petitioner did not have any valid whereas portions of the second and third amended petitions carefully distinguish between cri and burditt elsewhere the two are referred to collectively as plaintiffs in addition the pleadings make occasional reference to plaintiff in the singular without any indication whether the reference is to cri or petitioner the dtpa claim is one such instance where plaintiff is used in the singular without clarity as to its referent we note that sec_104 as applicable to the year at issue was not limited to recoveries for physical injuries or sickness and thus damages for emotional or psychological harms were eligible for exclusion thereunder see 515_us_323 as amended by the small_business protection act of publaw_104_188 sec a 110_stat_1755 current sec_104 limits the exclusion to damages on account of personal physical injuries or physical sickness emphasis added personal claim under the dtpa against lindsey because the lindsey tools were sold to cri not to petitioner further in a motion for summary_judgment lindsey contended that petitioner had no individual claims against it in the response to this motion cri and petitioner made several arguments but did not dispute the contention that petitioner had no individual claims in its trial brief lindsey did not address any claim by petitioner for mental anguish or any variant of emotional distress lindsey's attorney testified that he did not depose mr burditt in preparation for trial although he would have done so if he believed mr burditt was pursuing personal injury claims similarly in reports filed for purposes of mediation in which the parties were required to state the disputed issues of fact and law neither party mentioned mental anguish claims by mr burditt instead the parties focused on cri's economic claims based on the facts and circumstances surrounding the settlement giving particular emphasis to the intent of the payor we do not believe that the amounts paid pursuant to the lindsey settlement were received on account of personal injuries or sickness within the meaning of sec_104 to the cri's and mr burditt's own attorney in the lawsuit also testified that he did not believe that mr burditt had any claim in his individual capacity against lindsey however we give little weight to this testimony because at the time of trial the attorney had been sued by mr burditt - - extent any settlement amounts were paid to cri we sustain respondent’s determination which petitioners have not addressed that petitioners received them as constructive dividends halliburton settlement in the notice_of_deficiency respondent determined that petitioners must include in gross_income the full amount of halliburton's dollar_figure settlement payment petitioners contend that the halliburton settlement is excludable from their gross_income as it was received by mr burditt on account of personal injuries a allocation in the settlement agreement the halliburton settlement agreement expressly allocated the full dollar_figure settlement solely to mr burditt for mental anguish pain and suffering damage to his reputation and loss of good will as with the allocation in the lindsey settlement agreement petitioners contend that the allocation in the settlement agreement is controlling for tax purposes while respondent argues that the written allocation should be disregarded we agree with respondent because halliburton and petitioner and cri were not adversarial with respect to the allocation in their settlement agreement cf 102_tc_116 although halliburton's attorney initially rejected the language allocating the entire proceeds to personal injuries of mr burditt he did not object because halliburton did not want any amount allocated to mr burditt rather halliburton's attorney was concerned that a failure to allocate any amount to cri might fail to bind cri to the settlement once satisfied that cri's agreement to dismiss its summary_judgment appeal would preclude any later reassertion of cri's claims halliburton's attorney agreed to an allocation of the entire proceeds to mr burditt because halliburton was otherwise indifferent as to how the settlement proceeds were allocated halliburton's attorney testified that the personal injury allocation was not an item of contention between the parties and that he didn’t care if they put it in there or not further as in robinson the allocation did not reflect the realities underlying the settlement with halliburton and petitioner’s insertion of it was entirely tax-motivated similar to the lindsey settlement agreement the halliburton settlement agreement partially allocates the award to petitioner for damage to his reputation notwithstanding the fact that it was never claimed that halliburton’s actions had resulted in this type of damage in addition the personal injury allocation in the halliburton agreement was based on the language used in the lindsey agreement obtained from an accountant for the purpose of securing tax-exempt treatment - - as with the allocation in the lindsey agreement we disregard the allocation in the halliburton settlement agreement as it was not the product of adversarial negotiation b nature of the underlying claim disregarding the allocation in the settlement agreement we look to the nature of the underlying claim for which the settlement was paid see robinson v commissioner supra pincite threlkeld v commissioner t c pincite unlike his claims against lindsey mr burditt in every version of the petitions asserted tort type claims against halliburton for mental anguish as follows cri and burditt would show that halliburton's actions contributed to damage occurring to the davis no well and that that has caused cri and burditt economic damages additionally burditt would show that halliburton's actions constituted duress and caused him severe embarrassment and mental anguish respondent argues that notwithstanding the repeated references to mental anguish in the petitions mr burditt abandoned his mental anguish claims during the course of the litigation respondent relies on several factors to support this interpretation respondent places particular emphasis on petitioner’s and cri’s response to a halliburton interrogatory asking the nature of the damages halliburton caused to cri and petitioner in which they cite only economic damages to the well respondent also points out that during discovery halliburton never took mr burditt's deposition that halliburton addressed - - only the economic claims of cri and mr burditt in its mediation submission and that halliburton's attorneys testified that they were only concerned with the claims for economic damages to the well contemporaneous correspondence between the halliburton attorneys substantiates that a primary influence on their decision to settle for dollar_figure was the estimated cost of defending against cri’s economic claims specifically the cost of obtaining expert testimony to counter the cri expert witness who valued the well formation damages at more than dollar_figure million finally respondent points out that mr burditt's own counsel in the blowout litigation testified that he believed the focus of the case was on cri's claims for economic damages it is clear from the record that halliburton was concerned about the economic claims of cri and mr burditt however we are not convinced that petitioner abandoned the mental anguish claim that was repeatedly restated in the amended petitions nor do we believe given the substantial evidence of deliberate actions by halliburton’s employees that were 1life-endangering that halliburton was not also concerned about exposure to mental anguish claims should the case go to a jury we believe that halliburton was concerned both with economic damages to the well formation and with exposure to mental anguish claims and punitive_damages arising from the actions of its employees cri and petitioner had the depositions of at least five eyewitnesses who all corroborated the allegation that halliburton employees had deliberately and repeatedly ceased efforts to control the well blowout in order to extract concessions from petitioner and cri ’ halliburton’s own counsel conceded at the trial of this case that he believed a jury would resolve against his client the question of whether the shutoff of pumping was intentional in arguing that halliburton intended to settle only economic claims we believe respondent relies too heavily on the interrogatory response in which cri and petitioner fail to include mental anguish among the damages they allege by halliburton the interrogatory eliciting this response was immediately preceded by an interrogatory that could be interpreted as confining the inquiry to damages to the well as to halliburton’s failure to take mr burditt’s deposition halliburton’s attorney conceded at the trial of this case that further discovery would have been undertaken to clarify mr burditt’s personal injuries if the case had not settled respondent also emphasizes the failure of either party to obtain expert testimony concerning mental anguish or other personal injuries however expert testimony would not have been ’ the depositions of these witnesses are cited not for the truth of the matters asserted but for the nonhearsay purpose of showing the evidence that halliburton's attorneys knew they would face in any trial of mr burditt's claims - - required to support a mental anguish claim the testimony of the eyewitnesses to halliburton’s actions may have been sufficient moreover the assessment of mr burditt’s then-attorney-- namely that the claim against halliburton was primarily for economic damages---must be considered in light of the fact that at the time of the trial of this case the attorney was being sued by mr burditt with respect to his handling of the blowout litigation also notwithstanding this assessment the attorney testified that he intended to use the actions of halliburton's employees to incite the jury considering all the facts and circumstances of the litigation we simply do not accept halliburton's attorneys' contention at the trial of this case that they were concerned only with halliburton's exposure for damages to the well formation they may simply have been reluctant to concede a client’s exposure to punitive_damages we find it inconceivable that someone at halliburton reviewing this lawsuit did not believe the company had exposure for mental anguish and or punitive_damages should the case get to a jury we conclude that halliburton paid to settle not only economic claims for damage to the well but also mr burditt's mental anguish claim and to avoid the risk of punitive_damages because we are convinced that the halliburton settlement was both for economic damages as well as for mental anguish and or - - punitive_damages we must estimate the portion of the payment attributable to each cf 450_f2d_850 5th cir affg in part revg in part and remanding 52_tc_971 39_f2d_540 2d cir 85_tc_731 in such an instance we make as close an approximation as possible and may choose to bear heavily upon the taxpayer whose inexactitude is of his own making cohan v commissioner supra pincite given that there is little or no evidence of the extent of economic damages to the well caused by halliburton’s delay in controlling the blowout and the inherent imprecision in measuring mental anguish or punitive_damages we estimate that half of the halliburton settlement dollar_figure was paid to settle the claim for economic damages to the well and therefore is not excludable from petitioners' gross_income we estimate that the remaining dollar_figure was paid to settle mr burditt's claim for mental anguish or for punitive_damages guided by the pleadings filed by cri and mr burditt which sought dollar_figure million in actual damages and dollar_figure million in punitive_damages we allocate two-thirds of the remaining dollar_figure as paid in lieu of defending against mr burditt's claim for mental anguish and to the extent amounts were paid to cri rather than petitioners we sustain respondent’s determination which petitioners have not addressed that petitioners received constructive dividends from cri -- - one-third as paid in lieu of defending against the claim for punitive_damages the amount allocated to mr burditt's claim for mental anguish dollar_figure is excludable from petitioners’ gross_income as damages received on account of a personal injury sec_104 while the amount allocated to punitive_damages dollar_figure is not see 519_us_79 sec_6662 penalty for petitioners' tax_year respondent determined that petitioners are liable for the sec_6662 penalty for the substantial_understatement of tax or in the alternative for the sec_6662 penalty for negligence or disregard of the rules or regulations respondent's determinations are presumed correct and petitioners bear the burden of proving that the penalty does not apply see rule a 58_tc_757 sec_6662 imposes a penalty in an amount equal to percent of the portion of an underpayment_of_tax attributable to negligence or disregard for rules or regulations or any substantial_understatement_of_income_tax the term negligence includes a failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 and --- - income_tax regs an understatement_of_tax is substantial if it exceeds the greater of percent of the tax required to be shown in the return or dollar_figure see sec_6662 a i and ii the penalty for negligence or disregard of rules or regulations or for the substantial_understatement_of_income_tax is inapplicable however to any portion of the underpayment for which the taxpayer can show that he acted in good_faith and had reasonable_cause see sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the relevant facts and circumstances see sec_1_6664-4 income_tax regs a taxpayer may demonstrate reasonable_cause if he can show that he relied in good_faith on a qualified adviser after full disclosure of all necessary and relevant information see 86_tc_492 affd 864_f2d_1521 10th cir 58_tc_1055 affd without published opinion 474_f2d_1345 5th cir sec_1_6664-4 income_tax regs petitioners assert they have shown reasonable_cause because their return was prepared by a certified_public_accountant other than petitioner’s self-serving testimony that the accountant was aware of the settlement there is no evidence in the record concerning the information that was provided to the - - accountant the accountant was not called to testify we believe it likely that the accountant was aware only of the terms of the settlement agreement and not the surrounding circumstances petitioners have in any event failed to show that there was full disclosure we accordingly reject their claim of reasonable_cause the penalty for the substantial_understatement_of_income_tax is inapplicable if there is or was substantial_authority for the position taken on the return see sec_6662 b i a taxpayer's return position has substantial_authority if the weight of the authority supporting that position is substantial as compared to the weight of the authority supporting contrary treatment see sec_1_6662-4 income_tax regs the standard is an objective one that is less stringent than the more_likely_than_not standard more than a percent likelihood of being upheld but more stringent than the reasonable basis standard which if met avoids the negligence_penalty under sec_6662 see sec_1_6662-4 income_tax regs an authority is accorded little weight if it shares only some of the facts of the tax treatment at issue and is otherwise materially distinguishable see sec_1 d income_tax regs we find that petitioners had substantial_authority for excluding the lindsey and halliburton settlement amounts when - - petitioners took this return position the extent to which written allocation provisions in a settlement agreement controlled the tax treatment of the settlement payments was not clear while it had been established prior to the year in issue that specific allocations in a settlement agreement did not necessarily control see threlkeld v commissioner t c pincite7 mitchell v commissioner tcmemo_1990_617 affd without published opinion 992_f2d_1219 9th cir many opinions prior to could be interpreted to imply that where there was express language in a settlement agreement making an allocation such language could be dispositive see 98_tc_1 if the settlement agreement lacks express language stating what the settlement amount was paid to settle then the most important factor in determining any exclusion under sec_104 is the 'intent of the payor' as to the purpose in making the payment 88_tc_834 affd without published opinion 845_f2d_1013 3d cir 87_tc_236 affd 835_f2d_67 3d cir robinson v commissioner t c pincite decided in clarified that a written allocation in a settlement agreement is respected only if the parties were adversarial with respect thereto robinson clearly resolves the issue raised by the allocation provisions in this case but it had not been decided when petitioners took - -- their return position prior to robinson we believe petitioners at least had substantial_authority for their position that the express language in the settlement agreements controlled accordingly for purposes of the substantial_understatement_penalty the amount of any understatement is reduced by that portion of the understatement attributable to the exclusion of the lindsey and halliburton settlement payments as the substantial_authority standard of proof is more stringent than that of reasonable basis see sec_1_6662-4 income_tax regs we also find petitioners were not negligent with respect to the underpayment attributable to the exclusion of the settlement payments decision will be entered under rule
